PER CURIAM.
Appellant was charged by information with one count of robbery with a firearm. The jury returned a verdict of guilty as charged. When appellant subsequently appeared before the trial court for sentencing, the trial court entered judgment according to the verdict and sentenced appellant as an habitual offender.
Appellant now argues that the evidence presented below was insufficient to support a guilty verdict on the charge of robbery with a firearm. We disagree and affirm. See Brown v. State, 397 So.2d 1153 (Fla. 5th DCA 1981); Flagler v. State, 189 So.2d 212 (Fla. 4th DCA 1966).
We also affirm appellant’s sentence as an habitual offender. See Herrington v. State, 622 So.2d 1339 (Fla. 4th DCA 1993).
DELL, C.J., and WARNER'and POLEN, JJ., concur.